AMENDMENT NO. 27 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY Amendment No. 27 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), Transamerica Financial Life Insurance Company ("TFLIC"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), and Transamerica Life Insurance and Annuity Company ("T ALIAC") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, the Fund's Board of Directors approved resolutions for the following name change to go into effect September 15, 2003: Great Companies- Global 2 to Templeton Great Companies Global; and NOW, THEREFORE, IT IS HEREBY AGREED that Schedule A to this Agreement will be amended to reflect the name change of the Great Companies- Global 2 portfolio. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of September 1, 2003. TRANSAMERICA LIFE INSURANCE AEGON/TRANSAMERICA SERIES COMPANY FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By:/s/John K. Carter Larry N. Norman John K. Carter Title: President Title: Vice President, Secretary And General Counsel TRANSAMERICA FINANCIAL PEOPLES BENEFIT LIFE INSURANCE LIFE SURANCE COMPANY COMPANY By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: Executive Vice President TRANSAMERICA OCCIDENTAL LIFE TRANSAMERICA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/Priscilla I. Hechler By: /s/Priscilla I. Hechler Priscilla I. Hechler Priscilla I. Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary AMENDED SCHEDULE A Effective September 1, 2003 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account Transamerica Financial Life Insurance Company Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account TFLIC Series Life Account TFLIC Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account V A-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TAPPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account V A-2LNY Separate Account VA-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P PFL Corporate Account One Policies: Transamerica Landmark Variable Annuity Transamerica Landmark NY Variable Annuity Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity TFLIC & Peoples- Advisor's Edge Variable Annuity Peoples- Advisor's Edge Select Variable Annuity Legacy Builder Plus TFLIC Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life TFLIC Freedom Elite Builder TFLIC Premier Variable Annuity AMENDED SCHEDULE A (continued) Policies (continued): Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv TFLIC Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder - BAI Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Flexible Premium Variable Annuity- A Portfolio Select Variable Annuity Portfolios: AEGON/Transamerica Series Fund, Inc.- Each Portfolio has an Initial Class of Shares and a Service Class of Shares AEGON Bond Alger Aggressive Growth Asset Allocation - Conservation Portfolio Asset Allocation- Moderate Portfolio Asset Allocation- Moderate Growth Portfolio Asset Allocation- Growth Portfolio American Century International American Century Income & Growth BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology Opportunities Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income GE U.S. Equity Great Companies - America sm Great Companies- Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global Janus Growth Jennison Growth LKCM Strategic Total Return Marsico Growth MFS High Yield Munder Net50 PBHGINWQ Value Select AMENDED SCHEDULE A (continued) Portfolios: AEGON/Transamerica Series Fund, Inc. (continued) PBHG Mid Cap Growth PIMCO Total Return Protected Principal Stock Salomon All Cap Select+ Aggressive Select+ Conservative Select+ Growth & Income Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Third A venue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Emerging Growth
